310 S.W.3d 317 (2010)
STATE of Missouri, Respondent,
v.
Christopher W. POWELL, Appellant.
No. WD 70259.
Missouri Court of Appeals, Western District.
May 25, 2010.
John P. Ryan, Jr., Grandview, MO, for appellant.
Shaun J. Mackelprang and John M. Reeves, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., THOMAS H. NEWTON, C.J., and JAMES M. SMART, JR., J.

Order
PER CURIAM:
Christopher Powell appeals his conviction of assault in the second degree, driving while intoxicated with injury, section 565.060. Affirmed. Rule 30.25(b).